DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “optionally filled with a filler material”. It is unclear if the filler is required structure of the claim. If not, the claim language appears to be superfluous, muddying the intended scope of the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann, US 5,305,573.
Regarding claim 1:
Baumann discloses a preformed construction element comprising:
a flange (54 and 56);
a reinforcing bar (10 and 12), at least a portion of which is internal to the flange;
a bar dissipator (50) comprising an inner bar (14) that comprises first and second ends, the bar dissipator further comprising an outer tube (18) external to the inner bar, wherein the first end of the inner bar is connectable to an end of the reinforcing bar (10).
Regarding claim 3:
Baumann discloses where the second end of the inner bar (14) extends beyond a surface of the flange, and wherein the second end of the inner bar is connectable to an end of a second reinforcing bar, at least a portion of the second reinforcing bar being internal to a second flange.
Regarding claim 4:
Baumann discloses wherein the first end of the inner bar is threaded.
Regarding claim 5:
Baumann discloses wherein the inner bar defines one or more grooves (the threads) in a surface of the inner bar.
Regarding claim 6:
Baumann discloses wherein the grooves comprise a spirally wound groove about the inner bar.
Regarding claim 7:
       Baumann discloses wherein the inner bar defines one or more machines areas (threads).
Regarding claim 9:
Baumann discloses further comprising a coupler (15) configured for attachment of the first end of the inner bar to the end of the reinforcing bar.
Regarding claim 10:
Baumann discloses wherein the flange defines a recess (space within body 18), wherein upon connection of the first end of the inner bar to the end of the reinforcing bar, at least a portion of the bar dissipator is within the recess.
Regarding claim 11:
Baumann discloses wherein the connection of the first end of the inner bar to the end of the reinforcing bar is within the recess.
Regarding claim 15:
Baumann discloses wherein the bar dissipater comprises mild steel.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guntermann, US 3,638,978.
Regarding claim 1:
Guntermann discloses a preformed construction element comprising:
a flange (21 and 22);
a reinforcing bar (3 and 4), at least a portion of which is internal to the flange;
a bar dissipator comprising an inner bar (1 and 2) that comprises first and second ends, the bar dissipator further comprising an outer tube (5) external to the inner bar, wherein the first end of the inner bar is connectable to an end of the reinforcing bar.
Regarding claim 2:
Guntermann discloses wherein the flange comprises a connection surface (24), where the second end of the inner bar (25) is connectable to the connection surface.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahl, US 5,729,952.
Regarding claim 1:
Dahl discloses a preformed construction element comprising:
a flange (2);
a reinforcing bar (1), at least a portion of which is internal to the flange;
a bar dissipator comprising an inner bar (34-1) that comprises first and second ends, the bar dissipator further comprising an outer tube (36) external to the inner bar, wherein the first end of the inner bar is connectable to an end of the reinforcing bar.
Regarding claims 7 and 8:
Dahl discloses wherein the inner bar defines one or more machined areas that filled with epoxy grout (44).

Claims 1, 7-8, 12-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi, US 6,065,263.
Regarding claim 1:
Taguchi discloses a preformed construction element comprising:
a flange (Refer to Fig. 31);
a reinforcing bar (30), at least a portion of which is internal to the flange;
a bar dissipator comprising an inner bar (101b) that comprises first and second ends, the bar dissipator further comprising an outer tube (102) external to the inner bar, wherein the first end of the inner bar is connectable to an end of the reinforcing bar (refer to the embodiment of Fig. 28, 7 and 9b).
Regarding claims 7 and 8:
Taguchi discloses wherein the inner bar defines one or more machined areas that filled with epoxy (HM, Fig. 9b).
Regarding claims 12-13:
Taguchi discloses wherein the flange is a component of a precast pre-topped double tee.
Regarding claim 14:
Taguchi discloses wherein the pre-formed construction element is a diaphragm element.
Regarding claim 16:
Taguchi discloses a method for forming a load-bearing surface comprising:
attaching the inner bar of the bar dissipator of claim 1 to the end of the reinforcing bar of claim 1;
connecting a plurality of the construction elements to one another at a series of joints; wherein the second end of the bar dissipator device spans a joint formed between two adjacent construction elements.
Regarding claim 20:
Taguchi discloses wherein the joint comprises a chord connection (50), wherein the bar dissipator is a segment of the chord.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi, US 6,065,263 in view of Du et al., US 2020/0087915.
Regarding claim 19:
Taguchi does not expressly disclose connecting a U-shaped flexural plate within the joint.
Du discloses a joint between concrete elements wherein a U-shaped flexural plate (2) is connected within the joint.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to incorporate the U-shaped flexural plate of Du into the joint of Taguchi in order to help dissipate earthquake energy (para. 0015 of Du).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guntermann, US 3,638,978.
Regarding claims 16-17:
Guntermann disclose a method for forming a load-bearing surface comprising:
attaching the inner bar of the bar dissipater of claim 1 to the end of the reinforcing bar of claim 1;
connecting a plurality of the construction elements to one another at a joint; 
wherein the second end of the bar dissipator device is connected to a connection surface of the flange and wherein the bar dissipater spans a joint formed between two adjacent construction elements.
Guntermann does not expressly disclose a plurality of joints.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of joints, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. There would be no unexpected or unpredictable result obtained from adding additional joints to the steel-concrete construction.
Regarding claim 18:
Guntermann discloses wherein the bar dissipator is at least partially within the flange (refer to Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633